                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              BEAUFORT DIVISION

Frankie Lee Walker, II,           )             Case No. 9:18-cv-03186-DCC
                                  )
                   Plaintiff,     )
                                  )
v.                                )                         ORDER
                                  )
                                  )
Chaplain R. Morse, Mrs. Cummings, )
Sgt. Erikson,                     )
                                  )
                   Defendants.    )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Bristow Marchant for pre-trial proceedings and a Report and

Recommendation (“Report”). Defendant Chaplain R. Morse filed a motion for summary

judgment on May 7, 2019. ECF No. 43. Plaintiff filed a response. ECF No. 68. Defendant

Mrs. Cummings filed a motion for summary judgment on July 22, 2019; and Defendant

Sgt. Erikson filed a motion for summary judgment on August 21, 2019. ECF Nos. 62, 70.

After each motion for summary judgment was filed the Court issued an Order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of the summary

judgment/dismissal procedure and the possible consequences if he failed to respond

adequately.    ECF Nos. 44, 63, 71.         Despite the explanation of the summary

judgment/dismissal procedure and the possible consequences for failing to respond,
Plaintiff did not respond to the last two motions. On October 23, 2019, the Magistrate

Judge issued a Report recommending that the motions be granted. ECF No. 74. The

Magistrate Judge advised Plaintiff of the procedures and requirements for filing objections

to the Report and the serious consequences if he failed to do so. Plaintiff did not file

objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. Defendants’ motions for summary judgment

[43, 62, 70] are granted.
       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
November 18, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.
